Citation Nr: 1823178	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-31 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The appeal was before the Board in June 2017 when it was remanded for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The competent and probative evidence is, at least, in relative equipoise as to whether the Veteran has bilateral hearing loss due to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for bilateral hearing loss.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Service personnel records reveal that the Veteran served aboard the U.S.S. Mississippi from March 1945 to December 1945.

A Certificate of Attending Physician, dated in September 1948, revealed a notation of impaired hearing.  

In a statement received in November 1979, an individual who knew the Veteran prior to and after service, noted that the Veteran's hearing was damaged in service and had remained damaged over the years.  

The Veteran was afforded a VA examination in March 2012.  The Veteran was noted to report that he first had hearing loss while in service.  He reported being exposed to an explosion during service.  The Veteran indicated that his hearing progressively worsened over the years.  Audiological evaluation was performed and revealed hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385.

The examiner rendered the opinion that the Veteran's hearing loss was not related to service in part because testing in service was limited to voice testing, which is not adequate for documenting frequency specific loss from excessive noise exposure but was normal on induction and separation.  

38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. See Hensley v. Brown, 5 Vet. App. 155 (1993).  As the VA opinion is based upon a lack of noted hearing loss during service, the opinion is not adequate.

In a statement received in December 2012, the Veteran reported that while serving aboard the U.S.S. Mississippi, the ship was involved in the Battle of Okinawa and that the ship was hit by an enemy aircraft.  He related that the blast from the bomb made his ears ring for weeks.  An article regarding the U.S.S. Mississippi associated with the claims file, notes that the ship was damaged by a suicide plane during the conquest of Okinawa in March to June 1945.  

Pursuant to the Board remand, it appears that attempts were made to schedule the Veteran for a VA examination; however, there is a notation that the Veteran did not respond.  The Board notes that the Veteran's representative recently argued that there is no copy of notice to Veteran regarding the examination and the claim should be remanded.  

Although the remand instructions were not complied with, the Board finds that when affording the Veteran the benefit of the doubt, entitlement to service connection for bilateral hearing loss is warranted.  The Veteran currently has a hearing loss disability for VA purposes.  The service records reveal that the Veteran served aboard the U.S.S. Mississippi from March 1945 to December 1945.  The Veteran has competently and credibly reported that he was exposed to loud noise in service, notably noise from battle while serving aboard the U.S.S. Mississippi.  Finally, the Veteran has competently and credibly reported hearing loss since service.  Treatment records reveal that the Veteran was found to have impaired hearing within three years after separation from service and an individual who knew the Veteran prior to and after service indicated that the Veteran had hearing was damaged during service and remained damaged thereafter.  As the Veteran has a current hearing loss disability for VA purposes, was exposed to loud noise in service, and as the evidence is at least in equipoise that the Veteran has had hearing impairment since service, service connection for bilateral hearing loss is granted.

ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


